                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 1 of 18 Page ID #:349



                                                 1 Michelle S. Lowery (SBN 302882)
                                                    Email: mslowery@mwe.com
                                                 2 Jon S. Dean (SBN 184972)
                                                    Email: jdean@mwe.com
                                                 3 Jeffery D. McFarland (SBN 157628)
                                                    Email: jdmcfarland@mwe.com
                                                 4 Grant J. Maxwell (SBN 275329)
                                                    Email: gmaxwell@mwe.com
                                                 5 MCDERMOTT WILL & EMERY LLP
                                                   2049 Century Park East, Suite 3800
                                                 6 Los Angeles, CA 90067-3206
                                                   Telephone: +1.310.277.4110
                                                 7 Facsimile: +1.310.277.4730
                                                 8   Attorneys for Plaintiff
                                                     Honey Bum, LLC
                                                 9
                                                     Chad S. Hummel
                                                10    Email: chummel@sidley.com
                                                     Anna Tutundjian
                                                11    Email: atutundjian@sidley.com
MCDERMOTT WILL & EMERY LLP




                                                     SIDLEY AUSTIN LLP
                                                12   1999 Avenue of the Stars, 17th Floor
                             ATTORNEYS AT LAW




                                                     Los Angeles, CA 90067
                               LOS ANGELES




                                                13   Telephone: +1.310.595.9505
                                                     Facsimile: +1.310.595.9501
                                                14
                                                     Attorneys for Defendants
                                                15   Fashion Nova, Inc. and Richard D. Saghian
                                                16
                                                                               UNITED STATES DISTRICT COURT
                                                17
                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                18
                                                                          WESTERN DIVISION – LOS ANGELES
                                                19
                                                20   HONEY BUM., a California limited            CASE NO. 20-CV-11233-RGK(ASx)
                                                     liability company,
                                                21                                               PROTECTIVE ORDER
                                                                         Plaintiff,
                                                22
                                                           v.
                                                23
                                                     FASHION NOVA, INC., a California    Honorable Judge R. Gary Klausner
                                                24   corporation; RICHARD D. SAGHIAN, an
                                                     individual; and DOES 1 through 10,  Magistrate Judge Alka Sagar
                                                25   inclusive
                                                                                         Complaint Filed: December 10, 2020
                                                26                     Defendants.
                                                27
                                                28


                                                                   AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 2 of 18 Page ID #:350



                                                 1         Plaintiff Honey Bum, LLC and defendants Fashion Nova, Inc., and Richard D.
                                                 2   Saghian (each a “Party”; and, collectively, “the Parties”), by and through their counsel
                                                 3   of record, hereby stipulate and agree that a protective order in the form filed
                                                 4   concurrently with this stipulation may, and respectfully should, be entered by this
                                                 5   Court. The applicable protective order in the above-captioned action (this “Order” or
                                                 6   “Protective Order”) shall provide as follows:
                                                 7         1.    PURPOSES AND LIMITATIONS
                                                 8         Discovery in this action is likely to involve production of confidential,
                                                 9   proprietary, or private information for which special protection from public
                                                10   disclosure and from use for any purpose other than prosecuting this litigation may
                                                11   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
MCDERMOTT WILL & EMERY LLP




                                                12   enter the following Stipulated Protective Order. The parties acknowledge that this
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   Order does not confer blanket protections on all disclosures or responses to discovery
                                                14   and that the protection it affords from public disclosure and use extends only to the
                                                15   limited information or items that are entitled to confidential treatment under the
                                                16   applicable legal principles. The parties further acknowledge, as set forth in Section
                                                17   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                                18   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                                19   that must be followed and the standards that will be applied when a party seeks
                                                20   permission from the court to file material under seal.
                                                21         2.    GOOD CAUSE STATEMENT
                                                22         This action is likely to involve trade secrets, customer and pricing lists and
                                                23   other valuable research, development, commercial, financial, technical and/or
                                                24   proprietary information for which special protection from public disclosure and from
                                                25   use for any purpose other than prosecution of this action is warranted. Such
                                                26   confidential and proprietary materials and information consist of, among other
                                                27   things, confidential business or financial information, information regarding
                                                28
                                                                                              -1-
                                                                  AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 3 of 18 Page ID #:351



                                                 1   confidential business practices, or other confidential research, development, or
                                                 2   commercial information (including information implicating privacy rights of third
                                                 3   parties), information otherwise generally unavailable to the public, or which may be
                                                 4   privileged or otherwise protected from disclosure under state or federal statutes, court
                                                 5   rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                 6   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                 7   discovery materials, to adequately protect information the parties are entitled to keep
                                                 8   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                 9   such material in preparation for and in the conduct of trial, to address their handling
                                                10   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                11   information is justified in this matter. It is the intent of the parties that information
MCDERMOTT WILL & EMERY LLP




                                                12   will not be designated as confidential for tactical reasons and that nothing be so
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   designated without a good faith belief that it has been maintained in a confidential,
                                                14   non-public manner, and there is good cause why it should not be part of the public
                                                15   record of this case.
                                                16         3.    DEFINITIONS
                                                17               a.     Action: Honey Bum LLC v. Fashion Nova, Inc. et al., Case No. 20-
                                                18               CV-11233-RGK-AS.
                                                19               b.     Challenging Party: a Party or Non-Party that challenges the
                                                20               designation of information or items under this Order.
                                                21               c.     “CONFIDENTIAL” Information or Items: information (regardless
                                                22               of how it is generated, stored or maintained) or tangible things that
                                                23               qualify for protection under Federal Rule of Civil Procedure 26(c), and
                                                24               as specified above in the Good Cause Statement.
                                                25               d.     “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
                                                26               Information as used herein means information (regardless of how it is
                                                27               generated, stored or maintained) or tangible things whose disclosure to
                                                28
                                                                                               -2-
                                                                  AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 4 of 18 Page ID #:352



                                                 1              another Party or nonparty would create a substantial risk of serious injury
                                                 2              that could not be avoided by less restrictive means. Any party providing
                                                 3              Discovery may designate Highly Confidential—Attorneys’ Eyes Only
                                                 4              Information pursuant to this Order.
                                                 5              e.    Disclosure or Discovery Material: all items or information,
                                                 6              regardless of the medium or manner in which it is generated, stored, or
                                                 7              maintained (including, among other things, testimony, transcripts, and
                                                 8              tangible things), that are produced or generated in disclosures or
                                                 9              responses to discovery in this matter.
                                                10              f.    Expert: a person with specialized knowledge or experience in a
                                                11              matter pertinent to the litigation who has been retained by a Party or its
MCDERMOTT WILL & EMERY LLP




                                                12              counsel to serve as an expert witness or as a consultant in this Action.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13              g.    House Counsel: attorneys who are employees of a party to this
                                                14              Action. House Counsel does not include Outside Counsel of Record or
                                                15              any other outside counsel.
                                                16              h.    Non-Party:     any   natural      person,   partnership,   corporation,
                                                17              association, or other legal entity not named as a Party to this action.
                                                18              i.    Outside Counsel of Record: attorneys who are not employees of a
                                                19              party to this Action but are retained to represent or advise a party to this
                                                20              Action and have appeared in this Action on behalf of that party or are
                                                21              affiliated with a law firm which has appeared on behalf of that party, and
                                                22              includes support staff.
                                                23              j.    Party: any party to this Action, including all of its officers,
                                                24              directors, employees, consultants, retained experts, and Outside Counsel
                                                25              of Record (and their support staffs).
                                                26              k.    Producing Party: a Party or Non-Party that produces Disclosure or
                                                27              Discovery Material in this Action.
                                                28
                                                                                             -3-
                                                                 AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 5 of 18 Page ID #:353



                                                 1               l.     Professional Vendors: persons or entities that provide litigation
                                                 2               support services (e.g., photocopying, videotaping, translating, preparing
                                                 3               exhibits or demonstrations, and organizing, storing, or retrieving data in
                                                 4               any form or medium) and their employees and subcontractors.
                                                 5               m.     Protected Material: any Disclosure or Discovery Material that is
                                                 6               designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                                                 7               ATTORNEYS’ EYES ONLY.”
                                                 8               n.     Receiving Party: a Party that receives Disclosure or Discovery
                                                 9               Material from a Producing Party.
                                                10         4.    SCOPE
                                                11         The protections conferred by this Stipulation and Order cover not only
MCDERMOTT WILL & EMERY LLP




                                                12   Protected Material (as defined above), but also (1) any information copied or
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                14   compilations of Protected Material; and (3) any testimony, conversations, or
                                                15   presentations by Parties or their Counsel that might reveal Protected Material. Any
                                                16   use of Protected Material at trial shall be governed by the orders of the trial judge.
                                                17   This Order does not govern the use of Protected Material at trial.
                                                18         5.    DURATION
                                                19         Even after final disposition of this litigation, the confidentiality obligations
                                                20   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                                21   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                                                22   later of (1) dismissal of all claims and defenses in this Action, with or without
                                                23   prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                                24   appeals, rehearings, remands, trials, or reviews of this Action, including the time
                                                25   limits for filing any motions or applications for extension of time pursuant to
                                                26   applicable law.
                                                27
                                                28
                                                                                               -4-
                                                                  AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 6 of 18 Page ID #:354



                                                 1         6.   DESIGNATING PROTECTED MATERIAL
                                                 2              a.    Exercise of Restraint and Care in Designating Material for
                                                 3              Protection. Each Party or Non-Party that designates information or items
                                                 4              for protection under this Order must take care to limit any such
                                                 5              designation to specific material that qualifies under the appropriate
                                                 6              standards. The Designating Party must designate for protection only those
                                                 7              parts of material, documents, items, or oral or written communications
                                                 8              that qualify so that other portions of the material, documents, items, or
                                                 9              communications for which protection is not warranted are not swept
                                                10              unjustifiably within the ambit of this Order.
                                                11                    Mass, indiscriminate, or routinized designations are prohibited.
MCDERMOTT WILL & EMERY LLP




                                                12              Designations that are shown to be clearly unjustified or that have been
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13              made for an improper purpose (e.g., to unnecessarily encumber the case
                                                14              development process or to impose unnecessary expenses and burdens on
                                                15              other parties) may expose the Designating Party to sanctions.
                                                16                    If it c o m e s to a Designating Party’s attention that information or
                                                17              items that it designated for protection do not qualify for protection, that
                                                18              Designating Party must promptly notify all other Parties that it is
                                                19              withdrawing the inapplicable designation.
                                                20              b.    Manner and Timing of Designations. Except as otherwise provided
                                                21              in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                                                22              otherwise stipulated or ordered, Disclosure or Discovery Material that
                                                23              qualifies for protection under this Order must be clearly so designated
                                                24              before the material is disclosed or produced.
                                                25                    Designation in conformity with this Order requires:
                                                26                     i.    for information in documentary form (e.g., paper or electronic
                                                27                    documents, but excluding transcripts of depositions or other pretrial or
                                                28
                                                                                             -5-
                                                                AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 7 of 18 Page ID #:355



                                                 1                    trial proceedings), that the Producing Party affix at a minimum, the
                                                 2                    legend “CONFIDENTIAL” or “Highly Confidential—Attorneys’ Eyes
                                                 3                    Only.” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                 4                    contains protected material. If only a portion or portions of the material
                                                 5                    on a page qualifies for protection, the Producing Party also must clearly
                                                 6                    identify the protected portion(s) (e.g., by making appropriate markings
                                                 7                    in the margins).
                                                 8                    A Party or Non-Party that makes original documents available for
                                                 9                    inspection need not designate them for protection until after the
                                                10                    inspecting Party has indicated which documents it would like
                                                11                    copied and produced. During the inspection and before the
MCDERMOTT WILL & EMERY LLP




                                                12                    designation, all of the material made available for inspection
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                    shall     be       deemed     “CONFIDENTIAL”            or    “HIGHLY
                                                14                    CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the
                                                15                    inspecting Party has identified the documents it wants copied or
                                                16                    produced, the Producing Party must determine which documents,
                                                17                    or portions thereof, qualify for protection under this Order. Then,
                                                18                    before producing the specified documents, the Producing Part must
                                                19                    affix the “CONFIDENTIAL legend” to each page that contains
                                                20                    Protected Material. If only a portion or portions of the material on
                                                21                    a page qualifies for protection, the Producing Party also must
                                                22                    clearly identify the protected portion(s) (e.g., by making
                                                23                    appropriate markings in the margins).
                                                24                   ii.      for testimony given in depositions that the Designating Party
                                                25                    identify the Disclosure or Discovery Material on the record, before the
                                                26                    close of the deposition all protected testimony.
                                                27
                                                28
                                                                                              -6-
                                                                AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 8 of 18 Page ID #:356



                                                 1                   iii.    for information produced in some form other than documentary
                                                 2                    and for any other tangible items, that the Producing Party affix in a
                                                 3                    prominent place on the exterior of the container or containers in which
                                                 4                    the information is stored the legend “CONFIDENTIAL” or “Highly
                                                 5                    Confidential—Attorneys’ Eyes Only.” If only a portion or portions of
                                                 6                    the information warrants protection, the Producing Party, to the extent
                                                 7                    practicable, shall identify the protected portion(s).
                                                 8              c.    Inadvertent Failures to Designate. If timely corrected, an
                                                 9              inadvertent failure to designate qualified information or items does not,
                                                10              standing alone, waive the Designating Party’s right to secure protection
                                                11              under this Order for such material. Upon timely correction of a
MCDERMOTT WILL & EMERY LLP




                                                12              designation, the Receiving Party must make reasonable efforts to assure
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13              that the material is treated in accordance with the provisions of this
                                                14              Order.
                                                15         7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                16              a.    Timing of Challenges. Any Party or Non-Party may challenge a
                                                17              designation of confidentiality at any time that is consistent with the
                                                18              Court’s Scheduling Order.
                                                19              b.    Meet and Confer. The Challenging Party shall initiate the informal
                                                20              dispute resolution process set forth in the Court's Procedures and
                                                21              Schedules. See http://www.cacd.uscourts.gov/honorable-alka-sagar.
                                                22              c.    The burden of persuasion in any such challenge proceeding shall
                                                23              be on the Designating Party. Frivolous challenges, and those made for an
                                                24              improper purpose (e.g., to harass or impose unnecessary expenses and
                                                25              burdens on other parties) may expose the Challenging Party to
                                                26              sanctions. Unless the Designating Party has waived or withdrawn the
                                                27              confidentiality designation, all parties shall continue to afford the
                                                28
                                                                                              -7-
                                                                AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 9 of 18 Page ID #:357



                                                 1              material in question the level of protection to which it is entitled under
                                                 2              the Producing Party’s designation until the Court rules on the challenge.
                                                 3         8.   ACCESS TO AND USE OF PROTECTED MATERIAL
                                                 4              a.    Basic Principles. A Receiving Party may use Protected Material
                                                 5              that is disclosed or produced by another Party or by a Non-Party in
                                                 6              connection with this Action only for prosecuting, defending, or
                                                 7              attempting to settle this Action. Such Protected Material may be
                                                 8              disclosed only to the categories of persons and under the conditions
                                                 9              described in this Order. When the Action has been terminated, a
                                                10              Receiving Party must comply with the provisions of section 13 below
                                                11              (FINAL DISPOSITION).
MCDERMOTT WILL & EMERY LLP




                                                12                    Protected Material must be stored and maintained by a Receiving
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13              Party at a location and in a secure manner that ensures that access is
                                                14              limited to the persons authorized under this Order.
                                                15              b.    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                16              otherwise ordered by the court or permitted in writing by the Designating
                                                17              Party, a Receiving Party may disclose any information or item designated
                                                18              “CONFIDENTIAL” only to:
                                                19                     i.    the Receiving Party’s Outside Counsel of Record in this
                                                20                    Action, as well as employees of said Outside Counsel of Record to
                                                21                    whom it is reasonably necessary to disclose the information for this
                                                22                    Action;
                                                23                    ii.    the officers, directors, and employees (including House
                                                24                    Counsel) of the Receiving Party to whom disclosure is reasonably
                                                25                    necessary for this Action;
                                                26                   iii.    Experts (as defined in this Order) of the Receiving Party to
                                                27                    whom disclosure is reasonably necessary for this Action and who
                                                28
                                                                                            -8-
                                                                AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 10 of 18 Page ID #:358



                                                 1                     have signed the “Acknowledgment and Agreement to Be Bound”
                                                 2                     (Exhibit A);
                                                 3                    iv.    the court and its personnel;
                                                 4                     v.    court reporters and their staff;
                                                 5                    vi.    professional jury or trial consultants, mock jurors, and
                                                 6                     Professional Vendors to whom disclosure is reasonably necessary
                                                 7                     for this Action and who have signed the “Acknowledgment and
                                                 8                     Agreement to Be Bound” (Exhibit A);
                                                 9                   vii.    the author or recipient of a document containing the
                                                10                     information or a custodian or other person who otherwise
                                                11                     possessed or knew the information;
MCDERMOTT WILL & EMERY LLP




                                                12                   viii.   during their depositions, witnesses, and attorneys for
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                     witnesses, in the Action to whom disclosure is reasonably
                                                14                     necessary provided: (1) the deposing party requests that the witness
                                                15                     sign the form attached as Exhibit A hereto; and (2) they will not be
                                                16                     permitted to keep any confidential information unless they sign the
                                                17                     “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                                18                     unless otherwise agreed by the Designating Party or ordered by the
                                                19                     court. Pages of transcribed deposition testimony or exhibits to
                                                20                     depositions that reveal Protected Material may be separately bound
                                                21                     by the court reporter and may not be disclosed to anyone except as
                                                22                     permitted under this Stipulated Protective Order; and
                                                23                    ix.    any mediator or settlement officer, and their supporting
                                                24                     personnel, mutually agreed upon by any of the parties engaged in
                                                25                     settlement discussions.
                                                26              c.     Disclosure of “HIGHLY          CONFIDENTIAL—ATTORNEYS’
                                                27              EYES ONLY” Information or Items. Unless otherwise ordered by the
                                                28
                                                                                             -9-
                                                                 AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 11 of 18 Page ID #:359



                                                 1              court or permitted in writing by the Designating Party, a Receiving Party
                                                 2              may disclose      any information or        item designated     “HIGHLY
                                                 3              CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
                                                 4                     i.    the Receiving Party’s Outside Counsel of Record in this
                                                 5                     Action, as well as employees of said Outside Counsel of Record to
                                                 6                     whom it is reasonably necessary to disclose the information for this
                                                 7                     Action;
                                                 8                    ii.    House Counsel of the Receiving Party to whom disclosure is
                                                 9                     reasonably necessary for this Action;
                                                10                   iii.    Experts (as defined in this Order) of the Receiving Party to
                                                11                     whom disclosure is reasonably necessary for this Action and who
MCDERMOTT WILL & EMERY LLP




                                                12                     have signed the “Acknowledgment and Agreement to Be Bound”
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                     (Exhibit A);
                                                14                   iv.     the court and its personnel;
                                                15                    v.     court reporters and their staff;
                                                16                   vi.     professional jury or trial consultants, mock jurors, and
                                                17                     Professional Vendors to whom disclosure is reasonably necessary
                                                18                     for this Action and who have signed the “Acknowledgment and
                                                19                     Agreement to Be Bound” (Exhibit A);
                                                20                   vii.    the author or recipient of a document containing the
                                                21                     information or a custodian or other person who otherwise
                                                22                     possessed or knew the information; and
                                                23                  viii.    any mediator or settlement officer, and their supporting
                                                24                     personnel, mutually agreed upon by any of the parties engaged in
                                                25                     settlement discussions.
                                                26
                                                27
                                                28
                                                                                             - 10 -
                                                                 AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 12 of 18 Page ID #:360



                                                 1          9.    PROTECTED           MATERIAL          SUBPOENAED       OR      ORDERED
                                                 2                PRODUCED IN OTHER LITIGATION
                                                 3          If a Party is served with a subpoena or a court order issued in other litigation
                                                 4    that compels disclosure of any information or items designated in this Action as
                                                 5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                                                 6    ONLY,” that Party must:
                                                 7                a.    promptly notify in writing the Designating Party. Such notification
                                                 8                shall include a copy of the subpoena or court order;
                                                 9                b.    promptly notify in writing the party who caused the subpoena or
                                                10                order to issue in the other litigation that some or all of the material
                                                11                covered by the subpoena or order is subject to this Protective Order. Such
MCDERMOTT WILL & EMERY LLP




                                                12                notification shall include a copy of this Stipulated Protective Order; and
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                c.    cooperate with respect to all reasonable procedures sought to be
                                                14                pursued by the Designating Party whose Protected Material may be
                                                15                affected.
                                                16    If the Designating Party timely seeks a protective order, the Party served with the
                                                17    subpoena or court order shall not produce any information designated in this action
                                                18    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                                                19    ONLY” before a determination by the court from which the subpoena or order issued,
                                                20    unless the Party has obtained the Designating Party’s permission. The Designating
                                                21    Party shall bear the burden and expense of seeking protection in that court of its
                                                22    confidential material and nothing in these provisions should be construed as
                                                23    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                24    directive from another court.
                                                25
                                                26
                                                27
                                                28
                                                                                               - 11 -
                                                                  AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 13 of 18 Page ID #:361



                                                 1         10. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                 2              PRODUCED IN THIS LITIGATION
                                                 3              a.       The terms of this Order are applicable to information produced by
                                                 4              a Non-Party in this Action and designated as “CONFIDENTIAL” or
                                                 5              “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Such
                                                 6              information produced by Non-Parties in connection with this litigation is
                                                 7              protected by the remedies and relief provided by this Order. Nothing in
                                                 8              these provisions should be construed as prohibiting a Non-Party from
                                                 9              seeking additional protections.
                                                10              b.       In the event that a Party is required, by a valid discovery
                                                11              request, to produce a Non-Party’s confidential information in its
MCDERMOTT WILL & EMERY LLP




                                                12              possession, and the Party is subject to an agreement with the Non-Party
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13              not to produce the Non-Party’s confidential information, then the Party
                                                14              shall:
                                                15                        i.   promptly notify in writing the Requesting Party and the Non-
                                                16                       Party that some or all of the information requested is subject to a
                                                17                       confidentiality agreement with a Non-Party;
                                                18                       ii.   promptly provide the Non-Party with a copy of the
                                                19                       Stipulated Protective Order in this Action, the relevant discovery
                                                20                       request(s), and a reasonably specific description of the information
                                                21                       requested; and
                                                22                   iii.      make the information requested available for inspection by
                                                23                       the Non-Party, if requested.
                                                24              c.       If the Non-Party fails to seek a protective order from this court
                                                25              within 14 days of receiving the notice and accompanying information,
                                                26              the Receiving Party may produce the Non-Party’s confidential
                                                27              information responsive to the discovery request. If the Non-Party timely
                                                28
                                                                                               - 12 -
                                                                 AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 14 of 18 Page ID #:362



                                                 1                    seeks a protective order, the Receiving Party shall not produce any
                                                 2                    information in its possession or control that is subject to the
                                                 3                    confidentiality agreement with the Non-Party before a determination by
                                                 4                    the court. Absent a court order to the contrary, the Non-Party shall bear the
                                                 5                    burden and expense of seeking protection in this court of its Protected
                                                 6                    Material.
                                                 7          11. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                 8           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                 9    Protected Material to any person or in any circumstance not authorized under this
                                                10    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                11    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
MCDERMOTT WILL & EMERY LLP




                                                12    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13    or persons to whom unauthorized disclosures were made of all the terms of this
                                                14    Order, and (d) request such person or persons to execute the “Acknowledgment and
                                                15    Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                16          12. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                17                    PROTECTED MATERIAL
                                                18           When a Producing Party gives notice to Receiving Parties that certain
                                                19    inadvertently produced material is subject to a claim of privilege or other protection,
                                                20    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                21    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                22    may be established in an e-discovery order that provides for production without prior
                                                23    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                24    parties reach an agreement on the effect of disclosure of a communication or
                                                25    information covered by the attorney-client privilege or work product protection, the
                                                26    parties may incorporate their agreement in the stipulated protective order submitted
                                                27    to the court.
                                                28
                                                                                                    - 13 -
                                                                      AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 15 of 18 Page ID #:363



                                                 1
                                                 2          13. MISCELLANEOUS
                                                 3                a.     Right to Further Relief. Nothing in this Order abridges the right
                                                 4                of any person to seek its modification by the Court in the future.
                                                 5                b.     Right to Assert Other Objections. By stipulating to the entry of
                                                 6                this Protective Order no Party waives any right it otherwise would have
                                                 7                to object to disclosing or producing any information or item on any
                                                 8                ground not addressed in this Stipulated Protective Order. Similarly, no
                                                 9                Party waives any right to object on any ground to use in evidence of any
                                                10                of the material covered by this Protective Order.
                                                11                c.     Except as otherwise provided herein, documents and other tangible
MCDERMOTT WILL & EMERY LLP




                                                12                items shall be designated before or at the time of disclosure or production.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                The parties may designate as Confidential documents produced in this
                                                14                action before the entry of this Order. Those documents designated as
                                                15                Confidential shall be governed by this Order after it is entered.
                                                16                d.     Filing Protected Material. A Party that seeks to file under seal
                                                17                any Protected Material must comply with Civil Local Rule 79-5. Protected
                                                18                Material may only be filed under seal pursuant to a court order
                                                19                authorizing the sealing of the specific Protected Material at issue. If a
                                                20                Party's request to file Protected Material under seal is denied by the court,
                                                21                then the Receiving Party may file the information in the public record
                                                22                unless otherwise instructed by the court.
                                                23          14. FINAL DISPOSITION
                                                24          After the final disposition of this Action, as defined in paragraph 4, within 60
                                                25    days of a written request by the Designating Party, each Receiving Party must return
                                                26    all Protected Material to the Producing Party or destroy such material. As used in
                                                27    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                28
                                                                                                - 14 -
                                                                   AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 16 of 18 Page ID #:364



                                                 1    summaries, and any other format reproducing or capturing any of the Protected
                                                 2    Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                 3    Party must submit a written certification to the Producing Party (and, if not the same
                                                 4    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                 5    (by category, where appropriate) all the Protected Material that was returned or
                                                 6    destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                                 7    abstracts, compilations, summaries or any other format reproducing or capturing any
                                                 8    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                 9    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                10    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                11    reports, attorney work product, and consultant and expert work product, even if such
MCDERMOTT WILL & EMERY LLP




                                                12    materials contain Protected Material. Any such archival copies that contain or
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13    constitute Protected Material remain subject to this Protective Order as set forth in
                                                14    Section 4 (DURATION).
                                                15      15. Any violation of this Order may be punished by any and all appropriate measures
                                                16          including, without limitation, contempt proceedings and/or monetary sanctions.
                                                17                               Local Rule 5-4.3.4 Attestation
                                                18          Pursuant to Local Rule 5-4.3.4(a)(2), I attest that all of the signatories listed
                                                19    below concur with this filing’s contents and have authorized the filing of this
                                                20    document, including the proposed Order herewith.
                                                21    IT IS SO STIPULATED, BY AND THROUGH COUNSEL OF RECORD:
                                                22    Dated: July 27, 2021            MCDERMOTT WILL & EMERY LLP
                                                23
                                                24                                          By:     /s/ Jeffery D. McFarland
                                                                                                  Michelle S. Lowery
                                                25                                                Jon S. Dean
                                                                                                  Jeffery D. McFarland
                                                26                                                Grant J. Maxwell
                                                27                                                Attorneys for Plaintiff
                                                                                                  Honey Bum, LLC
                                                28
                                                                                               - 15 -
                                                                  AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 17 of 18 Page ID #:365



                                                 1
                                                 2    Dated: July 27, 2021        SIDLEY AUSTIN LLP
                                                 3
                                                 4                                     By:    /s/ Anna Tutundjian
                                                                                             Chad S. Hummel
                                                 5                                           Anna Tutundjian
                                                 6                                           Attorneys for Defendants
                                                                                             Fashion Nova, Inc. & Richard D. Saghian
                                                 7
                                                 8    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                 9                                UNITED STATES DISTRICT COURT
                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                10   Dated: July 28, 2021

                                                11                                             / s / Sagar
MCDERMOTT WILL & EMERY LLP




                                                                                     The Honorable Alka Sagar
                                                12                                   United States Magistrate Judge
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                          - 16 -
                                                                 AMENDED STIPULATION FOR PROTECTIVE ORDER
                                                Case 2:20-cv-11233-RGK-AS Document 35 Filed 07/27/21 Page 18 of 18 Page ID #:366



                                                 1                                              EXHIBIT A
                                                 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                 3    I,                             [print or type full name], of
                                                 4    [print or type full address], declare under penalty of perjury that I have read in its
                                                 5    entirety and understand the Stipulated Protective Order that was issued by the
                                                 6    United States District Court for the Central District of California. On [date] in the
                                                 7    case of Honey Bum LLC v. Fashion Nova, Inc. et al., No. 20-CV-11233-RGK(ASx).
                                                 8    I agree to comply with and to be bound by all the terms of the Stipulated Protective
                                                 9    Order and I understand and acknowledge that failure to so comply could expose me
                                                10    to sanctions and punishment in the nature of contemp. I solemnly promise that I will
                                                11    not disclose in any manner any information or item that is subject to this Stipulated
MCDERMOTT WILL & EMERY LLP




                                                12    Protective Order in any person or entity except in strict compliance with the
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13    provisions of this Order. I further agree to submit to the jurisdiction of the United
                                                14    States District Court for the Central District of California for the purpose of
                                                15    enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                                16    proceedings occur after termination of this action. I hereby appoint
                                                17    [print or type full name] of                       [print or type full address and telephone
                                                18    number] as my California agent for service of process in connection with this action
                                                19    or any proceedings related to enforcement of this Stipulated Protective Order.
                                                20
                                                21    Dated: __________________________________
                                                22
                                                23    City and State where sworn and signed: __________________________________
                                                24
                                                25    Signed: __________________________________
                                                26
                                                27    Printed Name: _____________________________
                                                28   DM_US 181415380-1.112866.0011
                                                                                                    - 17 -
                                                                         AMENDED STIPULATION FOR PROTECTIVE ORDER
